[Cite as In re S.K., 2022-Ohio-1769.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



IN THE MATTER OF: S.K., S.K.                 :       JUDGES:
AND S.K.                                     :       Hon. Earle E. Wise, Jr., P.J.
                                             :       Hon. William B. Hoffman, J.
                                             :       Hon. John W. Wise, J.
                                             :
                                             :
                                             :       Case Nos. 21 CA 000027
                                             :                 21 CA 000028
                                             :                 21 CA 000029
                                             :
                                             :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case Nos. 219 2218, 2119
                                                     &2120




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    May 25, 2022




APPEARANCES:

For Plaintiff-Appellant                              For Defendant-Appellee

TONIA R. WELKER                                      ASHLEY L. JOHNS
126 E. Vine Street                                   117 East High Street
Mount Vernon, OH 43050                               Mount Vernon, OH 43050
Knpx County, Case Nos. 21 CA 000027, 21 CA 000028, 21 CA 000029                         2


Wise, Earle, P.J.

      {¶ 1} Appellant, S.K, (Father), father of the three children involved in this matter

filed this appeal from the November 22, 2021 judgment entered in the Knox County Court

of Common Pleas, Juvenile Court Division, which terminated all parental rights, privileges

and responsibilities of Father and ordered permanent custody of the minor children be

granted to Knox County Department of Job and Family Services (Agency).

      {¶ 2} This appeal is expedited, and is being considered pursuant to

App.R.11.2(C). The relevant facts leading to this appeal are as follow:

      {¶ 3} The three children involved in this matter all have the same initials. For

purposes of clarity we refer to the oldest child as SK1, the middle child as SK2, and the

youngest child as SK3. At the time of the proceedings below, SK1 was 6 years old, SK2

was 4 years old, and SK3 was 2 years old.

      {¶ 4} On September 18, 2019, the Agency filed an Ex Parte Motion seeking

temporary custody of all three children. Concerns included domestic violence and drug

abuse in the home, and medical neglect of the children.

      {¶ 5} On November 14, 2019, adjudicatory and dispositional hearings were held

wherein the children were found to be dependent based on the agreement of the parties

and continued the children in the temporary custody of the Agency. Several review

hearings were held wherein the children were continued in the temporary custody of the

Agency.

      {¶ 6} On May 14, 2021, after both Mother and Father failed to meet the

requirements of their case plans over a 25-month period, the Agency filed a Motion for
Knpx County, Case Nos. 21 CA 000027, 21 CA 000028, 21 CA 000029                            3


Permanent Custody. On November 5, 2021 a hearing was held on the Agency's motion.

The following facts were adduced during the hearing.

       {¶ 7}   Six-year-old SK1 is autistic and has significant developmental delays. He

is non-verbal, unable to feed himself, is in diapers, and cannot dress himself. In his foster

home he is engaged in several therapies and is in a special needs kindergarten class.

When he was removed from Mother and Father's home there were also significant

medical concerns. SK1's teeth were so thoroughly decayed that they all had to be

extracted. The decay was so extensive that it caused permanent damage to SK1's jaw

bones. He also had an infection that caused swelling of his lymph nodes and raw, bloody

elbows caused from lying on his stomach and rocking back and forth.

       {¶ 8} Four-year-old SK2 has developmental delays in verbalization and also

required dental surgery to remove 4 decayed teeth. SK2 engages in head banging,

suffers sleeplessness or night terrors, and has toileting issues as is terrified of the

bathroom.

       {¶ 9} Two-year-old SK3 is a normal, happy, and active child who displays no

delays or issues. SK2 and SK3 are placed with the same foster family. They are bonded

with one another as well as their foster family.

       {¶ 10} For the majority of the life of the case, Father has been incarcerated. At the

time of the permanent custody hearing, Father's earliest possible release date was

December 28, 2023. At the beginning of the case, when Father was not incarcerated, the

Agency added Father on the case plan and scheduled visits between Father and the

children. But Father failed to appear for most of the visits and failed to complete any

services required by his case plan. He was therefore removed from the case plan. While
Knpx County, Case Nos. 21 CA 000027, 21 CA 000028, 21 CA 000029                           4


Father was represented by counsel at the permanent custody hearing, counsel did not

cross examine any of the witnesses presented by the agency and did not present any

evidence. Counsel did ask the Guardian Ad Litem if he had any contact with Father and

the guardian said he had not.

       {¶ 11} Mother also failed to satisfactorily comply with her case plan, and two

possible kinship placements were found unsuitable. Moreover, the Agency had attempted

to work with the parents for more than 25 months. Thus, following the permanent custody

hearing, on November 22, 2021, after considering all the relevant factor, that it was within

the children's best interests to permanently terminate parental rights and grant permanent

custody of the children to the Agency.

       {¶ 12} Father timely filed an appeal and the matter is now before this court for

consideration. He raises one assignment of error as follows:

                                             I

       {¶ 13} "THE JUDGMENT OF THE TRIAL COURT THAT THE BEST INTERESTS

OF THE CHILD WOULD BE SERVED BY GRANTING PERMANENT CUSTODY WAS

AGAINST THE MANIFEST WEIGHT AND SUFFICIENCY OF THE EVIDENCE."

       {¶ 14} In his sole assignment of error, Father argues the trial court's decision to

place the children in the permanent custody of the Agency is against the manifest weight

and sufficiency of the evidence. We disagree.

       {¶ 15} As an appellate court, we neither weigh the evidence nor judge the

credibility of the witnesses. Our role is to determine whether there is relevant, competent

and credible evidence upon which the fact finder could base its judgment. Cross Truck v.

Jeffries, 5th Dist. Stark No. CA-5758, 1982 WL 2911 (February 10, 1982). Accordingly,
Knpx County, Case Nos. 21 CA 000027, 21 CA 000028, 21 CA 000029                              5


judgments supported by some competent, credible evidence going to all the essential

elements of the case will not be reversed as being against the manifest weight of the

evidence. C.E. Morris Co. v. Foley Construction, 54 Ohio St.2d 279, 376 N.E.2d 578

(1978). On review for manifest weight, the standard in a civil case is identical to the

standard in a criminal case: a reviewing court is to examine the entire record, weigh the

evidence and all reasonable inferences, consider the credibility of witnesses and

determine "whether in resolving conflicts in the evidence, the jury [or finder of fact] clearly

lost its way and created such a manifest miscarriage of justice that the conviction

[decision] must be reversed and a new trial ordered." State v. Martin, 20 Ohio App.3d

172, 175, 485 N.E.2d 717 (1st Dist.1983). See also, State v. Thompkins, 78 Ohio St.3d

380, 678 N.E.2d 541, 1997-Ohio-52; Eastley v. Volkman, 132 Ohio St.3d 328, 972 N.E.2d

517, 2012-Ohio-2179. In weighing the evidence, however, we are always mindful of the

presumption in favor of the trial court's factual findings. Eastley at ¶ 21

                                    Permanent Custody

       {¶ 16} R.C. 2151.414(B)(1) states permanent custody may be granted to a public

or private agency if the trial court determines by clear and convincing evidence at a

hearing held pursuant to division (A) of R.C. 2151.414, that it is in the best interest of the

child and any of the following apply:



              (a) The child is not abandoned or orphaned* * *and the child cannot

              be placed with either of the child's parents within a reasonable time

              or should not be placed with the child's parents.

              (b) The child is abandoned.
Knpx County, Case Nos. 21 CA 000027, 21 CA 000028, 21 CA 000029                          6


              (c) The child is orphaned, and there are no relatives of the child who

              are able to take permanent custody.

              (d) The child has been in the temporary custody of one or more public

              children services agencies or private child placing agencies for

              twelve or more months of a consecutive twenty-two-month period* *

              *

              (e) The child or another child in the custody of the parent or parents

              from whose custody the child has been removed has been

              adjudicated an abused, neglected, or dependent child on three

              separate occasions by any court in this state or another state.



       {¶ 17} Therefore, R.C. 2151.414(B) provides a two-pronged analysis the trial court

is required to apply when ruling on a motion for permanent custody. In practice, the trial

court will determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

       {¶ 18} R.C. 2151.414(D) governs "best interests" and states the following:



              (D) In determining the best interest of a child at a hearing held

              pursuant to division (A) of this section or for the purposes of division

              (A)(4) or (5) of section 2151.353 or division (C) of section 2151.415

              of the Revised Code, the court shall consider all relevant factors,

              including, but not limited to, the following:
Knpx County, Case Nos. 21 CA 000027, 21 CA 000028, 21 CA 000029                                7


              (1) The interaction and interrelationship of the child with the child's

              parents, siblings, relatives, foster caregivers and out-of-home

              providers, and any other person who may significantly affect the

              child;

              (2) The wishes of the child, as expressed directly by the child or

              through the child's guardian ad litem, with due regard for the maturity

              of the child;

              (3) The custodial history of the child, including whether the child has

              been in the temporary custody of one or more public children

              services agencies or private child placing agencies for twelve or

              more months of a consecutive twenty-two month period ending on or

              after March 18, 1999;

              (4) The child's need for a legally secure permanent placement and

              whether that type of placement can be achieved without a grant of

              permanent custody to the agency;

              (5) Whether any of the factors in divisions (E)(7) to (11) of this section

              apply in relation to the parents and child.



       {¶ 19} Clear and convincing evidence is that evidence "which will provide in the

mind of the trier of facts a firm belief or conviction as to the facts sought to be established."

Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of the

syllabus. See also, In re Adoption of Holcomb, 18 Ohio St.3d 361, 481 N.E.2d 361 (1985).

"Where the degree of proof required to sustain an issue must be clear and convincing, a
Knpx County, Case Nos. 21 CA 000027, 21 CA 000028, 21 CA 000029                          8


reviewing court will examine the record to determine whether the trier of facts had

sufficient evidence before it to satisfy the requisite degree of proof." Cross at 477.

       {¶ 20} Here, R.C. 2151.414(B)(1)(d) applies because the children were in the

temporary custody of the Agency in excess of twelve or more months of the consecutive

twenty-two-month period. Father does not dispute this fact. This court has adopted the

position that proof of temporary custody with an agency for twelve or more months of a

consecutive twenty-two-month period, standing alone is sufficient to award permanent

custody. In the Matter of A.S., V.S., and Z.S., 5th Dist. Delaware No. 13 CAF 050040,

2013-Ohio-4018. Therefore, a finding that grounds existed for permanent custody cannot

be against the manifest weight or sufficiency of the evidence. Matter of L.G., 5th Dist.

Stark No. 2020-CA-00139, 2021-Ohio-743, ¶ 36. Even if that were not true, Father failed

to work his case plan when he had the opportunity to do so, and will remain incarcerated

until at least December 28, 2023. Transcript of hearing 12-13.

       {¶ 21} Father's sole assignment of error is overruled.
Knpx County, Case Nos. 21 CA 000027, 21 CA 000028, 21 CA 000029                    9


       {¶ 22} The judgment of the Knox County Court of Common Pleas Juvenile Division

is affirmed.




By Wise, Earle, P.J.

Hoffman, J. and

Wise, J., J. concur.




EEW/rw